
	

114 HR 3621 IH: Social Security Earned Benefits Payment Act
U.S. House of Representatives
2015-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3621
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2015
			Mr. Levin (for himself, Mr. Crowley, Mr. Danny K. Davis of Illinois, Mr. Doggett, Mr. Larson of Connecticut, Mr. Lewis, Mr. Neal, Mr. Pascrell, Mr. Rangel, and Ms. Linda T. Sánchez of California) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To ensure that Social Security contributions made by workers are available to pay all benefits
			 which they have earned.
	
	
 1.Short titleThis Act may be cited as the Social Security Earned Benefits Payment Act. 2.Allocations to Federal Disability Insurance Trust Fund (a)Allocation with respect to wagesSection 201(b)(1) of the Social Security Act (42 U.S.C. 401(b)(1)) is amended by striking and (R) 1.80 per centum of the wages (as so defined) paid after December 31, 1999, and so reported, and inserting (R) 1.80 per centum of the wages (as so defined) paid after December 31, 1999, and before January 1, 2016, and so reported, (S) 2.65 per centum of the wages (as so defined) paid after December 31, 2015, and before January 1, 2021, and so reported, and (T) 1.80 per centum of the wages (as so defined) paid after December 31, 2020, and so reported,.
 (b)Allocation With Respect to Self-Employment IncomeSection 201(b)(2) of such Act (42 U.S.C. 401(b)(2)) is amended by striking and (R) 1.80 per centum of the amount of self-employment income (as so defined) so reported for any taxable year beginning after December 31, 1999, and inserting (R) 1.80 per centum of the amount of self-employment income (as so defined) so reported for any taxable year beginning after December 31, 1999, and before January 1, 2016, (S) 2.65 per centum of the amount of self-employment income (as so defined) so reported for any taxable year beginning after December 31, 2015, and before January 1, 2021, and (T) 1.80 per centum of the amount of self-employment income (as so defined) so reported for any taxable year beginning after December 31, 2020,.
 (c)Effective dateThe amendments made by this section shall apply with respect to wages paid after December 31, 2015, and self-employment income for taxable years beginning after such date.
			
